STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (the “Agreement”) is made and entered into as of
the 22nd day of March, 2019, by and between Clifford Pope (hereinafter referred
to as “Seller”) who is the record and beneficial owner of 51 shares of Series B
Preferred stock of Premier Products Group, Inc, a Delaware corporation (the
“Company”) and Parsh Patel and Jimmy Lee, Jointly (the “Purchaser”).

 

W I T N E S S E T H:

WHEREAS, the Seller owns 51 shares of Series B Preferred stock, par value $0.001
per share (the “Preferred Stock”), of the Company; and

WHEREAS, the Seller desires to sell to the Purchaser, and the Purchaser desire
to purchase from the Seller 51 shares of Series B Preferred Stock (the
“Shares”), on and subject to the terms of this Agreement;

WHEREAS, the Preferred Stock is uncertificated but has been established by
virtue of duly made filings with the Secretary of State establishing the
Preferred Stock and the rights and preferences associated therewith, as
evidenced by the attached Exhibit.

WHEREFORE, the parties hereto hereby agree as follows:

1.                  Recitals Incorporated Herein by Reference. The foregoing
recitals are incorporated herein by reference and made a part hereof as though
fully restated herein.

2.                  Sale of the Shares. Subject to the terms and conditions of
this Agreement, and in reliance upon the representations, warranties, covenants
and agreements contained in this Agreement, the Seller shall sell the Shares to
the Purchaser, and the Purchaser shall purchase the Shares from the Seller for
an agreed upon amount of $200,000.00 (the “Purchase Price”), which amount is
being financed pursuant to the March 22nd, 2019 Promissory Note, attached hereto
and made a part hereof.

3.       Closing.

(a)               The purchase and sale of the Shares shall take place at a
closing (the “Closing”), to be held at such date and time at the law office of
Securities Counselors Inc. as shall be determined by the Purchaser on notice to
the Seller within 15 days of the date of the Agreement. If Purchaser fails to
complete purchase within the 15 days, then this agreement shall be null and void
and Seller is free to do what he wishes with the Shares.

 

 



(b)               At the Closing:

(i) The Seller shall deliver to the Purchaser a certificate (or certificates)
for the Shares, duly endorsed in form for transfer to the Purchaser.

(ii) The Purchaser shall pay to the Seller the Purchase Price for the Shares in
the form of a Secured Promissory Note (the “Note”) in the amount of $200,000.

(iii) Security for the Note shall be the unencumbered 51 shares of Series B
Preferred stock to be held in Escrow at the offices of Carl Duncan until fully
paid for. Any fees associated with the Escrow shall be borne by the Purchaser.

(iv) Concurrent with the purchase and closing, Pope acknowledges Assignment of
all rights, title, and interest in the Note and security interest in the Shares
to Old Sawmill Partners, LLC, whose contact information is: Attn Terry L. Stein,
7441 Tracyton Blvd, Bremerton, WA 98311.

(c)               And at any time after the Closing, the parties shall duly
execute, acknowledge and deliver all such further assignments, conveyances,
instruments and documents, and shall take such other action consistent with the
terms of this Agreement to carry out the transactions contemplated by this
Agreement.

(d)               All representations, covenants and warranties of the Purchaser
and Seller contained in this Agreement shall be true and correct on and as of
the Closing Date with the same effect as though the same had been made on and as
of such date.

3.       Representations and Warranties of the Purchaser. Purchaser hereby makes
the following representations and warranties to the Seller:

(a)       Purchaser has the requisite power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby and otherwise
to carry out its obligations hereunder. No consent, approval or agreement of any
individual or entity is required to be obtained by the Purchaser in connection
with the execution and performance by the Purchaser of this Agreement or the
execution and performance by the Purchaser of any agreements, instruments or
other obligations entered into in connection with this Agreement.

(b)       This Agreement has been duly executed and delivered by the Purchaser.
This Agreement constitutes, or shall constitute when executed and delivered, a
valid and binding obligation of the Purchaser enforceable against the Purchaser
in accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation,
conservatorship, receivership or similar laws relating to, or affecting
generally the enforcement of, creditor’s rights and remedies or by other
equitable principles of general application.

4.       Representations and Warranties of the Seller. Seller hereby makes the
following representations and warranties to the Purchaser, which may be relied
on by any subsequent purchasers of the Purchaser’s capital stock and their
counsel:

(a)       Seller owns the Shares free and clear of all any and all liens,
claims, encumbrances, preemptive rights, right of first refusal and adverse
interests of any kind.

(b)       The Shares are the only shares which are issued and outstanding other
than the common stock and represent voting control of the Company, such that the
Shares have voting powers which exceed the collective vote of all common shares
outstanding.

(c)               Seller has the requisite power and authority to enter into
this Agreement and to consummate the transactions contemplated hereby and
otherwise to carry out Seller’s obligations hereunder. No consent, approval or
agreement of any individual or entity is required to be obtained by the Seller
in connection with the execution and performance by the Seller of this Agreement
or the execution and performance by the Seller of any agreements, instruments or
other obligations entered into in connection with this Agreement.

 

 



(d)               This Agreement has been duly executed and delivered by the
Seller. This Agreement constitutes, or shall constitute when executed and
delivered, a valid and binding obligation of the Seller enforceable against the
Seller in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation, conservatorship, receivership or similar laws relating to, or
affecting generally the enforcement of, creditor’s rights and remedies or by
other equitable principles of general application.

(e)               There is no private or governmental action, suit, proceeding,
claim, arbitration or investigation pending before any agency, court or
tribunal, foreign or domestic, or, to the Seller’s knowledge, threatened against
the Seller or any of Seller’s properties. There is no judgment, decree or order
against the Seller that could prevent, enjoin, alter or delay any of the
transactions contemplated by this Agreement.

(f)                There are no material claims, actions, suits, proceedings,
inquiries, labor disputes or investigations pending or, to the Seller’s
knowledge, threatened against the Seller or any of its assets, at law or in
equity or by or before any governmental entity or in arbitration or mediation.
No bankruptcy, receivership or debtor relief proceedings are pending or, to the
Seller’s knowledge, threatened against the Seller.

(g)               The Seller has complied with, is not in violation of, and has
not received any notices of violation with respect to, any federal, state, local
or foreign Law, judgment, decree, injunction or order, applicable to it, the
conduct of its business, or the ownership or operation of its business.
References in this Agreement to “Laws” shall refer to any laws, rules or
regulations of any federal, state or local government or any governmental or
quasi-governmental agency, bureau, commission, instrumentality or judicial body
(including, without limitation, any federal or state securities law, regulation,
rule or administrative order).

(h)               The Seller is aware of the Company’s business affairs and
financial condition and has reached an informed and knowledgeable decision to
sell the Shares.

(i)                 The Seller acknowledges that it is aware of and acknowledges
that it is the intention of the Company to cause the Company to consummate a
merger with a private company following the Closing. Seller acknowledges and
confirms that it understands that, upon consummation of that merger, it is
likely that each Share will increase in value, possibly substantially.

5.                  Finder’s Fee. Seller represents and warrants that no person
is entitled to receive a finder’s fee from Seller in connection with this
Agreement as a result of any action taken by the Purchaser or Seller pursuant to
this Agreement, and agrees to indemnify and hold harmless the other party, its
officers, directors and affiliates, in the event of a breach of the
representation and warranty. This representation and warranty shall survive the
Closing.

6.       Termination by Mutual Agreement. This Agreement may be terminated at
any time by mutual consent of the parties hereto, provided that such consent to
terminate is in writing and is signed by all of the parties hereto.

7.       Miscellaneous.

(a)       Entire Agreement. This Agreement constitutes the entire agreement of
the parties, superseding and terminating any and all prior or contemporaneous
oral and written agreements, understandings or letters of intent between or
among the parties with respect to the subject matter of this Agreement. No part
of this Agreement may be modified or amended, nor may any right be waived,
except by a written instrument which expressly refers to this Agreement, states
that it is a modification or amendment of this Agreement and is signed by the
parties to this Agreement, or, in the case of waiver, by the party granting the
waiver. No course of conduct or dealing or trade usage or custom and no course
of performance shall be relied on or referred to by any party to contradict,
explain or supplement any provision of this Agreement, it being acknowledged by
the parties to this Agreement that this Agreement is intended to be, and is, the
complete and exclusive statement of the Agreement with respect to its subject
matter. Any waiver shall be limited to the express terms thereof and shall not
be construed as a waiver of any other provisions or the same provisions at any
other time or under any other circumstances.

(b)               Severability. If any section, term or provision of this
Agreement shall to any extent be held or determined to be invalid or
unenforceable, the remaining sections, terms and provisions shall nevertheless
continue in full force and effect.

 

 



(c)               Notices. All notices provided for in this Agreement shall be
in writing signed by the party giving such notice, and delivered personally or
sent by overnight courier, mail or messenger against receipt thereof or sent by
registered or certified mail, return receipt requested, or by facsimile
transmission or similar means of communication if receipt is confirmed or if
transmission of such notice is confirmed by mail as provided in this Section
7(c). Notices shall be deemed to have been received on the date of personal
delivery or telecopy or attempted delivery.

(d)               Governing Law. This Agreement shall be governed and construed
in accordance with the laws of the State of Washington applicable to agreements
executed and to be performed wholly within such State, without regard to any
principles of conflicts of law. By execution and delivery of this Agreement,
each of the parties hereby (i) irrevocably consents and agrees that any legal or
equitable action or proceeding arising under or in connection with this
Agreement shall be brought in the federal or state courts located in the State
of Washington; (ii) irrevocably submits to and accepts the jurisdiction of said
courts, (iii) waives any defense that such court is not a convenient forum, and
(iv) consent to any service of process made either (x) in the manner set forth
in Section 7(c) of this Agreement (other than by telecopier), or (y) any other
method of service permitted by law.

(e)               Waiver of Jury Trial. EACH PARTY hereby expressly waiveS any
right to a trial by jury in the event of any suit, action or proceeding to
enforce this Agreement or any other action or proceeding which MAY arise OUT OF
OR IN ANY WAY BE CONNECTED WITH THIS AGREEMENT OR ANY OF THE OTHER DOCUMENTS.

(f)                Parties to Pay Own Expenses. Each of the parties to this
Agreement shall be responsible and liable for its own expenses incurred in
connection with the preparation of this Agreement, the consummation of the
transactions contemplated by this Agreement and related expenses.

(g)               Successors. This Agreement shall be binding upon the parties
and their respective heirs, executors, administrators, legal representatives,
successors and assigns; provided, however, that neither party may assign this
Agreement or any of its rights under this Agreement without the prior written
consent of the other party.

(h)               Further Assurances. Each party to this Agreement agrees,
without cost or expense to any other party, to deliver or cause to be delivered
such other documents and instruments as may be reasonably requested by any other
party to this Agreement in order to carry out more fully the provisions of, and
to consummate the transaction contemplated by, this Agreement.

(i)                 Facsimile and Counterparts. This Agreement may be executed
simultaneously in two or more counterparts, each of which shall be deemed an
original but all of which together shall constitute one and the same instrument.
This Agreement may also be executed via facsimile, which shall be deemed an
original.

(j)                 No Strict Construction. The language used in this Agreement
will be deemed to be the language chosen by the parties with the advice of
counsel to express their mutual intent, and no rules of strict construction will
be applied against any party.

(k)               Headings. The headings in the Sections of this Agreement are
inserted for convenience only and shall not constitute a part of this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

PURCHASER: Parashar Patel

 

 

 

By:_/s/ Parashar Patel________________

Name: Parashar Patel, an individual

 

 

PURCHASER: Jimmy Lee

 

 

 

By:_/s/ Jimmy Lee___________________

Name: Jimmy Lee, an individual

 

SELLER: Clifford Pope

 

 

By:_/s/ Clifford Pope_________________

Name: Clifford Pope, an individual

 

 

 



